Name: Council Regulation (EEC) No 1601/83 of 14 June 1983 amending Regulation (EEC) No 2036/82 adopting general rules concerning special measures for peas and field beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 6 . 83 Official Journal of the European Communities No L 159/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1601/83 of 14 June 1983 amending Regulation (EEC) No 2036/82 adopting general rules concerning special measures for peas and field beans THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as amended by Regulation (EEC) No 1225/83 (2), and in particular Articles 3 (5) and 4 thereof, Having regard to the proposal from the Commission, Whereas Article 4 ( 1 ) of Regulation (EEC) No 2036/82 (3) lays down that, in cases where the products are sold by the producer, the first purchaser must lodge with the agency appointed by the Member State a declaration countersigned by the producer certifying the quantity actually delivered by the latter ; whereas experience has shown that some agencies are experi ­ encing difficulties on account of the requirement that the declarations be countersigned by the producer ; whereas that requirement should therefore be dispensed with ; Whereas Regulation (EEC) No 1225/83 amends the conditions for entitlement to Community aid ; whereas Regulation (EEC) No 2036/82 should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2036/82 is hereby amended as follows : 1 . Article 4 is replaced by the following : Article 4 1 . In cases where the products are sold by the producer, the first purchaser shall lodge the contract made with the producer with the agency appointed by the Member State in which the product is harvested . He shall also lodge a declaration certifying the quantity actually delivered by the producer. 2. The agency appointed by the Member State, after verifying the content of the contract and the declaration , shall deliver to the first buyer a certifi ­ cate confirming that the producer has obtained at least the minimum price for the quantity he has delivered.' 2. Article 5 (2) is replaced by the following : '2 . For the purposes of this Article, a product shall have actually been used if it has been : (a) milled and incorporated into animal feed ; or (b) marketed after having been put up for consumption unprocessed ; or (c) processed for the manufacture of protein concentrates ; or (d) processed for use in foodstuffs intended for human consumption . Additional conditions may be specified in accor ­ dance with the procedure laid down in Article 1 2 of Regulation (EEC) No 1117/78 .' 3 . Article 6 (2) is replaced by the following : '2 . The aid to be paid shall be : (a) for the products referred to in Article 5 (2) (a) and (c), the amount fixed in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82 ; (b) for the produccts referred to in Article 5 (2) (b) and (d), the amount fixed in Article 3 (2) of Regulation (EEC) No 1431 /82.' Article 2 Article 1 (2) and (3) shall apply to products placed under supervision on or after 1 July 1983 for which an aid application has not been lodged prior to 23 May 1983 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 162, 12 . 6 . 1982, p. 28 . (2) OJ No L 131 , 20 . 5 . 1983, p. 1 . ( 3) OJ No L 219, 28 . 7 . 1982, p. 1 . No L 159/2 Official Journal of the European Communities 17. 6 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE